Moss, Judge,
delivered the opinion of the court:
Plaintiff, Frank D. Schroth, receiver of Cape May Eeal Estate Company, is suing to recover the fair and reasonable market value as of December 2, 1918, of the property taken on that date. The defendant has interposed herein a counterclaim based on the following transaction: On June 25, 1907, the Cape May Eeal Estate Company entered into a contract with the Government by which it undertook to perform the dredging work in the construction of a harbor suitable for commerce, of which 400 acres should have a depth of 30 feet at mean low-water mark. The work was to be completed September 30, 1909. The time was subsequently extended to September 30, 1914. In May, 1911, the portion of the harbor already dredged to a depth of 30 feet was about 250,acres, and a large portion of the remaining area had a depth of between 20 feet and 30 feet. On and after that date the work was under the supervision and direction of Major Eaymond, United States engineer, and was done in conformity with the requirements of his office. *64While the 30-foot depth was not reached over the entire 400-acre area, all the dredging necessary to make the harbor suitable for commerce was actually done. There is no evidence of actual damage to the Government because of the fact that the harbor was not completed throughout the entire area to the depth of 30 feet. There can be no recovery herein on account of the counterclaim.
The sole remaining question is the fair and reasonable market value of the property taken by the Government as of December 2, 1918, the day and date of taking. The court has found such value to be $365,500.
Gbaham, Judge-; Booth, Judge; and Campbell, GMef Justice, concur.